Title: Farm Reports, 2–8 April 1797
From: Anderson, James
To: Washington, George


Editorial Note
When in November 1785 GW himself took over for a few months the direct, day-to-day supervision of his several farms at Mount Vernon, he

devised the general format for the weekly reports that successive farm managers thereafter followed. The reports of the farm manager were based upon the reports that the overseers of the individual farms made to him each week and often included reports from the head carpenter, the miller, and others. See the editor’s note in Farm Reports, 26 Nov. 1785–16 April 1786. For the most part, the editors of GW’s Papers have not included the Farm Reports in the printed volumes. All surviving farm reports appear in CD-ROM:GW. James Anderson’s reports of 2–8, 9–15, 16–22, and 23–29 April 1797 are printed here because in April 1797 GW “Omitted keeping any Acct. of the Weather and Occurrences” (DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 6:241); his diaries are otherwise complete from the beginning of 1797 until 13 Dec. 1799, the day before his death.
 

[2–8 April 1797]


               A Meteoroligical Account of the Weather kept at Mount Vernon
               
                  1797 April
                  
                  
                  
               
               
                  2d In the Morning
                  50 S. clear
                  52 S. clear
                  50 S. clear
               
               
                  3
                  52 S. clear
                  56 S. clear
                  58 S. clear
               
               
                  4
                  60 S. cloudy
                  62 S. cloudy & some rain
                  62 S. clear
               
               
                  5
                  62 S. clear
                  64 S. clear
                  64 S. clear
               
               
                  6
                  64 N.W. cloudy & Rain
                  64 S. clear
                  66 S. cloudy
               
               
                  7
                  61 N.E. Rain
                  62 N.E. rain
                  60 N.E. rain
               
               
                  8
                  53 N.W. Rain
                  54 N.E. Rain
                  52 N.W. Rain
               
            

               
                  Dr.
                  Mansionhouse for the Work of 8 hands Amount ⅌ Week
                  48 days
               
               
                  Cr.
                  By Waggon hauling Hay to Mansion house
                   2
               
               
                  
                   "  Plank to Fishhouse, & Sand to Mansion 1 & Rails 1
                   2
               
               
                  
                   "  going for Corn & Oats 1 & Wood to House 1 day
                   2
               
               
                  
                     3 Horse Cart at Alexria for Seine 1 & Hauling wood 4 days
                   5
               
               
                  
                   "  do Hauling Meal & Bran from the Mill
                   1
               
               
                  
                     2 Horse Cart hauling manure
                   2
               
               
                  
                     broke down
                   4
               
               
                  
                   "  Fishing by Hauling the Seine
                  10
               
               
                  
                   "  Joe pruning of Trees
                   4
               
               
                  
                   "  Gunner Cuting wood
                   6
               
               
                  
                   "  Anthony making Lime Mortar
                   6
               
               
                  
                     Sick James Sick by a sore leg
                   4
               
               
                  
                  
                  48
               
               
               
                  Dr.
                  Ditchers for the Amount of the Work of 4 Men ⅌ Week
                  24
               
               
                  Cr.
                  By Hauling the Seine
                  17
               
               
                  
                   "  with the Boat at Alexandria
                   1
               
               
                  
                   "  Cuting of wood
                   6
               
               
                  
                  
                  24
               
            
Stock, one Stud Horse, 3 Stud Jacks, & 3 do Young Jacks—10 Asses—6 Horses, 9 Mules Working & 16 do unbroke & 16 Cows 3 Calves—10 Wedders 4 Ews & 4 Lambs—Decrease 1 Wedder killed—And one calf sold the Butcher. And one Calf dead.

               
                  Dr.
                  River Farm, for the work of 27 Hands Amot. ⅌ Week
                  162
               
               
                  Cr.
                  by ploughing, Harrowing, & Seeding of Oats, & Flax
                   42
               
               
                  
                   "  Hauling Corn to Mill 1, & Rolling clove ground 2 days
                    3
               
               
                  
                   "  Hauling of Old wood, & trash, out of the way
                    3
               
               
                  
                   "  Cuting of Corn Stalks, & carrying them of the Wheat
                   55
               
               
                  
                   "  Thrashing of Oats, When it Rained
                   33
               
               
                  
                   "  Hauling of the Seine at the Landing
                    8
               
               
                  
                   "  Working in the Garden at Mansion
                    6
               
               
                  
                   "  Attending upon the Stock
                   12
               
               
                  
                  
                  162
               
            
Stock 12 Horses & 11 Mules, 83 Cattle & 15 Calves—196 Sheep & 76 Lambs One Mare had a Colt which instantly died.

               
                  Corn sent to Mill
                  25½
               
               
                  do fed to Stock
                  17½
               
               
                  do sent to Mansion
                  30
               
               
                  Oats sent to Mansion
                   8 Bu.
               
               
                  Do sowed in all
                  87
               
               
                  
                  95
               
               
                  Flax seed sowed
                   2 Bu.
               
               
                  Clover seed sowed
                  86 lb.
               
            

               
                  Dr.
                  Mudyhole for the Work of 14 hands Amot. ⅌ Week
                  84
               
               
                  Cr.
                  By Hauling Corn to, & Meal from the Mill
                   1
               
               
                  
                   "  Rolling of Wheat & Oats
                   2
               
               
                  
                   "  Ploughing 25 & Nathan in the Kitchen 6
                  31
               
               
                  
                   "  Picking up Corn Stalks
                   4
               
               
                  
                   "  fencing 12 & Burning of Brush 4 days
                  16
               
               
                  
                     Shelling Corn when Raining
                   9
               
               
               
                  
                     Sick Gabriel 3, & 3 Women in Child bed 18 days
                  21
               
               
                  
                  
                  84
               
            
Stock 7 Horses & 4 Mules, 33 Cattle & 2 Calves 49 Sheep & 18 Lambs

               
                  Corn sent to Mill
                   8½ Bu.
               
               
                  do  fed to Stock
                   4
               
               
                  Total
                  12½ Bu.
               
            

               
                  Dr.
                  Doguerun for the Work of 16 hands Amot. ⅌ Week
                  96
               
               
                  Cr.
                  By Hauling Wood from new Ground 6 & Mauling Rails 4 days
                  10
               
               
                  
                   "  Ploughing 25, fencing 10 days & Grubing in Mill Swamp 4 days
                  39
               
               
                  
                   "  Grubing new Ground 4, And cleaning up do 9 days
                  13
               
               
                  
                   "  Joe at Hauling the Seine 1 day & Grubing in new Ground 6 days
                   7
               
               
                  
                   "  Hauling of Rails
                   3
               
               
                  
                     Sick Dick 4, Judith 4, Liney 2, And Lucey 2 days
                  12
               
               
                  
                  [By] Cleaning of Stables, & Shelling Corn, when it rained
                  12
               
               
                  
                  
                  96
               
            
Stock 5 Horses, & 8 Mules 67 Cattle & 6 Calves 136 Sheep & 41 Lambs Increase 3 Calves.

               
                  Corn sent to the Mill
                  12 Bushels
               
               
                  do  fed to Stock
                   7½
               
               
                  
                  19½
               
            

               
                  Dr.
                  Union Farm for the Work of 22 hands Amt. ⅌ Week
                  132
               
               
                  Cr.
                  By ploughing for Corn, And harrowing
                   40
               
               
                  
                   "  Spreading manure, And filling up Gullys
                   35
               
               
                  
                   "  making fences
                   19
               
               
                  
                   "  Cleaning of Wheat 5 & cleaning out the Stables 20 days
                   25
               
               
                  
                   "  Carting Manure, & Hauling Rails
                   10
               
               
                  
                   "  Hauling of Slope from the Distillery to Jas Andersons
                    2
               
               
                  
                   "  Sowing of Flax, & Grass seeds
                    1
               
               
                  
                  
                  132
               
            
Stock 15 Horses 6 mules 66 Cattle 2 Calves 111 Sheep, 46 Lambs Decrease 1 fatted Steer Sent to Alexandria for the Butcher


               
                  Corn sent to Mill
                  20 Bu.
               
               
                  do  fed to Stock
                  10
               
               
                  
                  30 Bushels
               
            

               
                  Mill Dr.
                  I[ndian] C[orn]
                  Wh[eat]
               
               
                  To Mudyhole
                   8.2
                  
               
               
                   "  Doguerun
                  12. 
                  
               
               
                   "  Union farm
                  19.2
                  
               
               
                   "  River farm
                  25.2
                  
               
               
                   "  Toll this week
                   8. 
                  
               
               
                  
                  73.2
                  
               
            

               
                  Contra
                  I[ndian]M[eal]
                  FlourSup[er]F[ine]
                  H[ominy]
                  Sh[orts]B[ran]
               
               
                  By Mudyhole
                   8.2
                  
                  
                  
               
               
                   "  Doguerun
                  12   
                  
                  
                  
               
               
                   "  Union farm
                  15.2
                  
                  
                  
               
               
                   "  River Farm
                  13.2
                  
                  
                  
               
               
                   "  Mansion house
                  19.2
                  196
                  
                  16.5
               
               
                   "  Fishery
                   2. 
                  
                  
                  
               
               
                   "  Jas Anderson &c.
                   1.3
                  
                  
                   3. 
               
               
                   "  John Violet
                   1. 
                  
                  
                  
               
               
                   "  Genll Washington
                    .2
                  
                  
                  
               
               
                   "  Joseph Cash
                   1. 
                  
                  
                  
               
               
                   "  Cooper Miller & boys
                   1.2
                  
                  
                  
               
               
                  
                  76.3
                  196
                  
                  19.5
               
            

               
                  Flour as on 1st April Superfine
                  211 fine
                  66 mid.
                  2 ⟨Ship⟩
               
               
                  ⟨Deduce⟩ Sent to the House
                    1
                  —
                  
               
               
                  
                  210
                  66
                  2
               
               
                  Ship Stuff Distilleed 697
                  
                  
                  
               
            

               
                  Dr.
                  Cooper for the work of 2 Men & boy, Amot. ⅌ week
                  18
               
               
                  Cr.
                  By Coopering Fish Barrels & Tubs at Fish house
                  10
               
               
                  
                     Making, & Hooping Pails in the Shop
                   2
               
               
                  
                     Making Flour Barrels
                   5
               
               
                  
                     Working on the Mill Race
                   1
               
               
                  
                  
                  18
               
               
                  Dr.
                  Miller Ben for one Weeks Work Amot.
                   6
               
               
                  Cr.
                  By working on the Mill Race
                   3
               
               
                  
                   "  Working in the Mill
                   3
               
               
                  
                  
                   6
               
               
               
                  Dr.
                  Spinners, Sewers & Knitters for the Work of 15 Women Amounting to ⅌ Week
                  90 days
               
               
                  Cr.
                  
                     
                        
                           By Matilda Spining
                           6 lb. Tow Yarn
                        
                        
                            "  Delia Spining
                           6  do do
                        
                        
                            "  Annie Spining
                           6  do do
                        
                        
                            "  Delphia Spining
                           4  do do
                        
                        
                            "  Judith
                           4  Stocking Yarn
                        
                        
                            "  Kitty
                           2  Sewing thread
                        
                        
                            "  Betsey Sewing
                           9  Shirts
                        
                        
                            "  Alsey Sewing
                           3 2 days & in the House 4
                        
                     
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                    6
               
               
                  
                   6
               
               
                  
                  
                     
                        
                            "  Lame Alley Knitting
                           2 pr Stockings
                        
                        
                            "  Lucey Knitting
                           1 pr do
                        
                     
                     
                   6
               
               
                  
                   6
               
               
                  
                   "  Caroline Working in the House
                   6
               
               
                  
                  
                     
                        
                            "  Charlotte working in
                           do
                        
                        
                            "  Dolsey working in
                           do
                        
                        
                            "  Sall working in
                           do
                        
                        
                      
                  
                   6
               
               
                  
                   6
               
               
                  
                   6
               
               
                  
                     Sick Doll
                   6
               
               
                  
                  
                  90
               
            
Lame Peter knitting 2 pair Stockings 6

               
                  Dr.
                  Gardeners for the work of 4 Men Amounting ⅌ week to
                  24 days
               
               
                  Cr.
                  By cleaning & planting in the Garden
                  19
               
               
                  
                   "  George working in the Kitchen
                   1
               
               
                  
                   "  lost by Rain
                   2
               
               
                  
                     Sick Peter from River Farm
                   2
               
               
                  
                  
                  24
               
               
                  Dr.
                  Carpenters for the work of 7 Men Amot. ⅌ week to
                  42
               
               
                  Cr.
                  By repairing of the fishhouse &a
                  10
               
               
                  
                   "  Repairing of Mansion house
                   4
               
               
                  
                   "  Going in the Boat after Salt to Alexria
                   3
               
               
                  
                   "  Working in the Shop in the time of Rain, Making of 2 pair plough ⟨Rims⟩, Hewing ⟨Cart⟩ & plough ⟨Sheft⟩ &c.
                   5
               
               
                  
                   "  Isacc, & Joe, repairing of the Fish Boat
                   1
               
               
                  
                   "  Making of 2 ploughs for Union Farm, & assisting in repairing the Mansion house
                   7
               
               
                  
                     Davie in the Cooper Shop
                   6
               
               
                  
                     Decrease Christopher in the House
                   6
               
               
                  
                  
                  42
               
               
                  Dr.
                  Bricklayers for the work of 2 Men Amot. ⅌ week
                  12
               
               
                  Tom Davis & Muckles hauling of the Seine
                  12
               
            


               A General view on the Stock on all the Farms
               
                   
                  Stud H.
                  Stud Jacks
                  Horses
                  Asses
                  Mules
                  Total
               
               
                  Mansion
                  1
                  6
                   7
                  10
                  25
                  49
               
               
                  River
                  
                  
                  12
                  
                  11
                  23
               
               
                  Mudyhole
                  
                  
                   7
                  
                   4
                  11
               
               
                  Doguerun
                  
                  
                   5
                  
                   8
                  13
               
               
                  Union Farm
                  
                  
                  15
                  
                   6
                  21
               
               
                  James Anderson
                  
                  
                   2
                  
                  
                  2
               
               
                  Mill & Distillery
                  
                  
                   1
                  
                  
                  1
               
               
                  Total
                  1
                  6
                  49
                  10
                  54
                  110
               
               
                  
                  Cattle
                  Calves
                  Total  
                  Sheep
                  Lambs
                  Total
               
               
                  Mansion
                  16
                   3
                  19  
                  14 
                  4 
                  18 
               
               
                  River
                  83
                  15
                  98  
                  196 
                  76 
                  272 
               
               
                  Mudyhole
                  33
                   2
                  37  
                  49 
                  18 
                  67 
               
               
                  Doguerun
                  67
                   6
                  73  
                  136 
                  41 
                  177 
               
               
                  Union Farm
                  66
                   2
                  68  
                  111 
                  46 
                  157 
               
               
                  James Anderson
                  15
                  10
                  25  
                  
                  
                  
               
               
                  Mill & Distillery
                   2
                   1
                   3  
                  
                  
                  
               
               
                  Total
                  282
                  39
                  323  
                  506 
                  185 
                  691 
               
            
